Title: To George Washington from William Lord Stirling Alexander, 28 September 1782
From: Alexander, William Lord Stirling
To: Washington, George


                  
                     Dear Sir,
                     Albany Septr 28th 1782
                  
                  I am honored with your Excellency letter of the 25th.  To find that the measures I have been pursueing in this quarter meet with your approbation, gives me very Sensible Satisfaction.  The New Hamshire Troops will I expect on Monday be all at Saratoga and Johnstown, except the fatigue parties I was obliged to have in town to load the Sloops, they have been Idle Since Monday last, for want of two Sloops more which the D.Q.M. Assured me should then be ready at a Moments Warning.  Every thing remains quiet on the frontiers.  with great Regard and Esteem, I am your Excellencys Most Obedient and Most Humble Servant
                  
                     Stirling,
                     
                  
               